,
     r 7
    ii.4A                                                                                      06/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0287


                                      OP 21-0287


EUGENE ALLEN LINWOOD,JR.,
                                                                        _:',111 1 1 2?21
                                                                   Bc    r -      :food
              Petitioner,                                        Clerk of 3uprorr3 Court
                                                                    State of IVIontana


       v.
                                                                 ORDER
 JIM SALMONSEN,Warden Montana
 State Prison, and ED FOLEY,

              Respondent.



      Representing himself, Eugene Allen Linwood, Jr., has filed a Petition for Writ of
Habeas Corpus with this Court. Upon review of his Petition, we deem it appropriate to
require a response. Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this 11 — day of June, 2021.




                                                              Justice